Citation Nr: 0505492	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-24 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial evaluation for carpal 
tunnel syndrome of the left upper extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran has had almost 30 years of active duty 
terminating with his retirement in October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In February 2003 the Board granted 
service for which granted service connection for carpal 
tunnel syndrome (CTS) of the left upper extremity.  In April 
2003 the RO implemented the Board's decision and assigned a 
10 percent rating.  


FINDINGS OF FACT

The veteran's carpal tunnel syndrome of the left upper 
extremity is productive of mild incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a September 2003 
statement of the case, and a VCAA letter dated June 2003.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
The veteran has received several examinations during the 
entirety of this appeal.

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Factual Background

Historically, the Board notes that a February 2003 Board 
decision granted the veteran entitlement to service 
connection for CTS of the left upper extremity.  The decision 
was based on service medical records which showed that the 
veteran had multiple musculoskeletal injuries, and on the 
results of a September 2002 VA examination, which indicated 
that the veteran's left wrist CTS was related to his multiple 
musculoskeletal injuries sustained in service.

An April 2003 rating decision implementing the Board decision 
granted the veteran service connection for CTS of the left 
upper extremity at a 10 percent evaluation.  The veteran 
continues to disagree with the level of disability assigned.  
The relevant evidence of record includes the reports of VA 
and private outpatient treatment records, and the reports of 
VA examinations.

Service medical records show that the veteran was treated for 
various injuries and joint problems in service.  Several 
physical examinations conducted during service show that he 
is left handed.

From 1999 to 2003 the veteran was treated at VA facilities 
for various disorders including CTS of the left upper 
extremity and cervical radiculopathy related to service 
connected degenerative changes of the cervical spine.

A February 2000 VA outpatient treatment note indicates that 
the veteran complained of bilateral arm and hand numbness and 
tingling, worse in the morning and late evenings.  The 
veteran's symptoms were attributed to either bilateral CTS or 
cervical radiculopathy.

A March 2000 outpatient treatment note indicated that the 
veteran complained of bilateral hand numbness, better at some 
times, and worse at others.  Positive Phalen's, Tinel's, was 
noted, and CT compression was indicated to be questionable as 
the veteran had at least low-grade numbness continuously.  

A private EMG (electromyograph) report shows that the veteran 
underwent nerve conduction studies of the right and left 
upper extremities in April 2000.  The impression was 
bilateral CTS, moderate on the left and mild on the right.

The veteran testified at a hearing at the RO in July 2000.  
His testimony is to the effect that he had CTS of the left 
upper extremity and reported symptoms such as numbness in the 
hands.

A VA examination dated July 2000 indicated that the veteran 
reported some numbness in the bilateral upper extremities, 
but that he had not lost strength or muscle tone from this.  
He reported prior EMG testing which showed bilateral carpal 
tunnel syndrome.  Examination of musculature revealed 5/5 
strength both proximally and distally in all muscle groups.  
There was negative carpal compression, negative Phalen's, and 
negative Tinel's sign.   The veteran was diagnosed with 
degenerative arthrosis of the cervical spine.

A VA report of occupational therapy dated August 2000 
indicated that the veteran was referred for evaluation of 
special equipment needs for CTS and ulnar neuropathy 
bilaterally.  The veteran reported going to school, which 
required typing on a computer.  He reported pain in both 
arms, right more than left.  He indicated that he woke up 
with numb hands, and had numbness in his forearms when 
driving.  He also reported wearing bilateral wrist splints at 
night.  The veteran was noted to have a positive Tinel's sign 
bilaterally over the carpal tunnel.  He was noted to be able 
to perform all activities of daily living.  Tenderness was 
noted over the bilateral ulnar notches.  The veteran was 
instructed in activity modification and exercises, and 
provided with additional wrist splints.

A VA examination was conducted in August 2000 in order to 
evaluate the disabilities involving the veteran's cervical 
spine and knees.  At that time the veteran reported that his 
arms felt weaker.  He had 5/5 strength in his wrist flexors 
and extensors.  Negative carpal compression signs.  Negative 
Tinel's signs at the wrists.  The veteran was not diagnosed 
with any wrist disability at that time.

The veteran underwent a VA neurological examination in August 
2000.  He complained of numbness in the posterolateral aspect 
of both upper extremities from the shoulders to the elbows.  
He also complained of numbness in the ulnar aspect of both 
hands.  Deep tendon reflexes in the radials were trace, in 
the biceps 1+, and in the triceps 1+.  He had Tinel's signs 
at the wrists.  Strength was 5/5 in both upper limbs.  The 
assessments were bilateral CTS, and bilateral ulnar 
neuropathy.

The veteran underwent a VA compensation examination in 
September 2002.  The veteran at that time indicated that he 
wore wrist splints at night for his CTS.  The veteran was 
right hand dominant.  He noted his wrist pain would increase 
with use.  Upon examination, the left wrist revealed no 
thenar atrophy.  There was a positive Tinel's, with tapping 
over the carpal tunnel.  He did have a positive Phalen's test 
with prolonged wrist flexion.  He described numbness in the 
median nerve distribution on the left.  He had normal grip 
strength, and no evidence of thenar or hypothenar atrophy.  
Wrist extension was 0 to 80, actively and passively.  Wrist 
flexion was 0 to 80, actively and passively.  Wrist radial 
deviation was 0 to 20 actively and passively without evidence 
of pain.  Wrist ulnar deviation was 0 to 40 degrees actively 
and passively without evidence of pain, weakness, or fatigue.  
The veteran was diagnosed with left wrist carpal tunnel 
syndrome based on clinical findings, with the examiner 
indicating that more objective evidence would include an EMG.  
The examiner found that the veteran had left wrist CTS.  

In an addendum dated in November 2002 to the report of the 
September 2002 VA examination, the examiner related that he 
had reviewed the veteran's medical history, including the 
veteran's EMG results from April 2002 and opined that the 
veteran had very mild left wrist CTS.  The examiner further 
opined that, based on the EMG findings, the veteran had very 
mild carpal tunnel syndrome on both sides, and, even within a 
normal distribution of error, some might consider these EMG 
findings normal.  The examiner further indicated that the 
veteran has had progressive symptoms which have perhaps 
worsened since the study was performed, and he recommended a 
repeat study for further objective evidence.

The veteran received a VA examination in December 2002.  At 
that time he reported numbness in the At that time, the 
examiner does not appear to have examined the veteran's left 
arm, but he did indicate, as to the veteran's right arm pain, 
that there was no evidence of neuropathy or radiculopathy to 
sustain the veteran's complaints, and the issue of carpal 
tunnel syndrome could not be further resolved without the 
benefit of nerve conduction studies.

X-rays taken of the veteran's left hand in December 2002 were 
normal.

The veteran received a further VA examination in December 
2002.  The report of that examination indicates that the 
veteran complained of bilateral carpal tunnel syndrome, and 
particularly numbness in his medial three digits, since the 
mid 1990s.  He indicated that he wore wrist splints, which 
helped him a great deal.  It was noted that he did use 
forearm crutches for a low back condition, and this use of 
crutches seemed to exacerbate his carpal tunnel syndrome.  
Upon examination, the veteran had no atrophy of the 
musculature of the hands.  He had normal grip strength, and 
normal strength of finger abduction, flexion, and extension.  
He had a very slight decreased sensation in his median nerve 
distribution on the bilateral upper extremities.  The veteran 
was diagnosed with bilateral carpal tunnel syndrome, 
relatively well treated with splinting.

A June 2003 VA EMG report indicated that the veteran had 
normal readings in all four limbs.  No CTS was noted.

The veteran received a VA neurological examination in October 
2003.  Upon examination, the veteran's cranial nerves, motor 
strength, coordination, sensation, and deep tendon reflexes 
were all within normal limits.  There was no evidence of 
median neuropathy in the clinical testing.  However, the 
examiner noted that the veteran had bilateral carpal testing 
performed in 1999.  The veteran was diagnosed with bilateral 
carpal tunnel syndrome.

Analysis

As noted, it is maintained that the disability evaluation 
currently assigned to the veteran's CTS of the left upper 
extremity is not adequate.  In this regard, it is pointed out 
that disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The RO has assigned a 10 percent rating for CTS involving the 
major extremity under Diagnostic Code 8615. 

Diagnostic Code 8615 applies to neuritis of the median nerve.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2004).  
Neuritis (cranial or peripheral), characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  See 38 C.F.R. § 4.123 (2003).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  Under Diagnostic Code 8515, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a (2004).  Severe incomplete paralysis 
warrants a 50 percent evaluation of the major, and 40 percent 
evaluation of the minor side.  Moderate incomplete paralysis 
warrants a 30 percent evaluation on the major, and a 20 
percent evaluation on the minor side.  A mild incomplete 
paralysis warrants a 10 percent evaluation for both the major 
and minor side.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2004).  Disability ratings for diseases of the peripheral 
nerves under Diagnostic Code 8515 are based on relative loss 
of function of the involved extremity with attention to the 
site and character of the injury, the relative impairment of 
motor function, trophic changes, or sensory disturbances.  
See 38 C.F.R. § 4.120 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this regard, the Board notes that although the treatment 
records indicate that the veteran has repeatedly reported 
having numbness, tingling, and pain in his hands and arms, 
and the report of the veteran's private EMG testing in April 
2000 found moderate CTS on the left side, the veteran's most 
recent EMG study from June 2003 was completely normal, with 
no findings of CTS.   The Board also notes the results of a 
VA examination in July 2000, which indicated that, while the 
veteran had some numbness in the bilateral upper extremities, 
muscle testing was normal, and there was negative carpal 
compression, negative Phalen's, and negative Tinel's sign.  
The results of an August 2000 VA examination likewise showed 
5/5 strength in the veteran's wrist flexors and extensors, 
negative carpal compression signs, and negative Tinel's signs 
at the wrists.  While an August 2000 neurological examination 
showed Tinel's signs at the wrists, and loss of reflexes in 
the radials, strength was normal.  Further, the report of a 
VA compensation examination in September 2002 with addendum 
dated in November 2002 clearly indicated that the veteran had 
no more than very mild left wrist CTS.  A further VA 
examination in December 2002 found no atrophy of the 
musculature of the hands, normal grip strength, normal 
strength of finger abduction, flexion, and extension, and 
only a very slightly decreased sensation in his median nerve 
distribution on the bilateral upper extremities.  

The Board notes that there is some discrepancy in the record 
as to whether the veteran's entirety of symptomatology in his 
hands and wrists is due to CTS, or his service connected 
cervical radiculopathy.  However, even if the entirety of the 
veteran's symptoms in his hands and wrists is attributed to 
CTS, the Board finds that the evidence as cited above 
indicates that the veteran has no more than mild 
symptomatology consistent with a finding of mild CTS in his 
left upper extremity, which would warrant a 10 percent 
rating, the rating the veteran is currently receiving.

The Board notes that the June 2002 VA examination indicates 
that he is right handed.  However, the service medical 
records on several occasions clearly indicated he is left-
handed.  Regardless the current 10 percent rating 
contemplates mild incomplete paralysis of either the major or 
minor extremity.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for CTS of the left upper extremity, and 
at no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for carpal 
tunnel syndrome of the left upper extremity, currently 
evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


